Citation Nr: 1753332	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-11 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge via live videoconference; the transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a July 1971 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss.

2.  In a December 1990 rating decision, the RO denied the Veteran's claim of service connection for tinnitus.

3.  The evidence received since the July 1971 and December 1990 rating decisions is new and raises a reasonable possibility of substantiating the claims.

4.  The Veteran has current diagnoses of bilateral sensorineural hearing loss and tinnitus.

5.  The Veteran experienced a decrease in hearing acuity at least within the one year presumptive period after discharge from service and there was a continuity of symptomatology after discharge from service without evidence of a clearly attributable intercurrent cause.

6.  The Veteran has credibly reported that he experienced tinnitus during service and that such has continued since discharge.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the previously denied claim of service connection for bilateral hearing loss has been received.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for tinnitus has been received.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a), 3.385 (2017).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claims

The Veteran filed a claim for service connection for bilateral hearing loss in April 1971.  That claim was denied in a rating decision dated in July 1971 on the basis that the Veteran did not have hearing loss by VA standards.  The Veteran did not appeal the July 1971 rating decision, and it became final.  38 U.S.C. § 7105.  

The Veteran filed a claim for service connection for tinnitus in December 1990.  That claim was denied in a rating decision dated in December 1990 on the basis that tinnitus was not noted in service or on a June 1971 VA examination.  The Veteran did not appeal the December 1990 rating decision, and it became final.  38 U.S.C. § 7105.  

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156 (a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  

The evidence of record associated with the claims file since the July 1971 rating decision includes the Veteran's hearing testimony and written statements, as well as VA examination report dated in May 2011, which indicates that the Veteran has a current hearing loss by VA standards in each ear.  This evidence addresses a current disability, which was a previously unsubstantiated element.  For the purpose of reopening a claim, the credibility of the evidence is presumed. 

The Board finds the evidence received since the July 1971 rating decision regarding reopening a claim of service connection for bilateral hearing loss is new, addresses a previously unsubstantiated fact, and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.

The evidence of record associated with the claims file since the December 1990 rating decision includes the Veteran's hearing testimony and written statements, as well as private medical evidence dated in November 2010, which indicates that the Veteran had a current diagnosis of tinnitus which had been present since service.  This evidence addresses causal nexus, which was a previously unsubstantiated element.  For the purpose of reopening a claim, the credibility of the evidence is presumed. 

The Board finds the evidence received since the December 1990 rating decision regarding reopening a claim of service connection for tinnitus is new, addresses a previously unsubstantiated fact, and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.

II. Service Connection on the Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Thirty-eight C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (the term "chronic disease" refers to those chronic diseases enumerated in 38 C.F.R. § 3.309(a)).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  For the reasons that follow, the Board finds that service connection is warranted for both bilateral hearing loss and tinnitus.

In May 2011, the Veteran underwent a VA audiological examination.  The examination report shows that the Veteran had a diagnosis of sensorineural hearing loss in both ears as well as tinnitus.  

The auditory findings obtained from objective testing during the examination satisfy the requirements of 38 C.F.R. § 3.385; the Veteran's bilateral sensorineural hearing loss is considered a disability for VA purposes.  The Board also notes that sensorineural hearing loss and tinnitus are considered chronic diseases for the purposes of 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a) (identifying "[o]ther organic diseases of the nervous system" as a chronic disease); Fountain v. McDonald, 27 Vet. App. 258, 264 (2015).

The Veteran served in Vietnam from July 1970 to April 1971.  His MOS was wheel vehicle mechanic.  The Veteran has testified that he was exposed to acoustic trauma in service from rifle fire and enemy rocket attacks.  The Board notes that the Veteran has been granted service connection for posttraumatic stress disorder based in part on his report of experiencing rocket attacks at Khe Sanh in 1971.

The Veteran's service treatment records do not note any complaints of hearing loss or tinnitus.  Audiometric testing was not conducted at separation from service; whispered voice testing at that time noted 15/15 hearing in both ears.  

The Veteran filed a claim for service connection for "ears" in April 1971.  On VA examination in June 1971 the Veteran reported that he could not hear quiet voices, and that sudden loud noises hurt his ears.  Hearing acuity was noted to be within normal limits bilaterally.

A private audiologist's record dated in November 2010 noted that the Veteran had significant tinnitus which he believed had been present since service when he had been around loud noise.  The Veteran also was noted to have moderate sensorineural hearing loss.

The Veteran has provided lay evidence in support of the claim.  In a statement dated in August 2011, the Veteran's wife reported that he had long complained of hearing problems.

On VA audiological examination in May 2011, the Veteran reported first being aware of hearing loss sometime around 1994.  He reported that his tinnitus started toward the end of his military service in 1971.  The Veteran reported that he was exposed to a blast from an artillery round about 25 feet away from him that was behind him, and that his ears rang at that time.  He could not walk for about half an hour and that the tinnitus was periodic after that, mostly occurring in the afternoon.  He stated the tinnitus became constant in 1992.  The Veteran reported that he purchased a set of hearing aids about three or four months ago.  The Veteran reported that he was a wheeled vehicle mechanic in service as well as a generator mechanic.  He reported that after service he worked for the Forest Service for 32 years doing surveying, brush removal, soil sampling, etc.  He had then been a school bus driver since 2005.  The Veteran reported that he goes hunting periodically but used ear protection.  He also reported target shooting, also with ear protection.  The examining VA audiologist opined that the Veteran's hearing loss and tinnitus was not caused by noise exposure in the service.  The examiner provided a cogent rationale for that opinion.

At his hearing in May 2017, the Veteran has testified that he experienced hearing problems shortly after his separation from service, that his tinnitus had begun in service and persisted, and that these problems had worsened in recent years.  He also testified that during his post-service civilian employment with the Forestry Department, he was not exposed to excessive noise.

The record demonstrates that the Veteran was exposed to acoustic trauma, including from rocket attacks, during his service in Vietnam.  The Veteran has reported that his tinnitus began in service and has continued to the present day.  He also has reported that his hearing loss began shortly after service and has continued.  The credibility of his statements is supported by the fact that he reported trouble hearing voices on VA examination in June 1971, weeks after service.  

The Board also finds that the Veteran is competent to render such statements as they are based upon readily observable symptoms.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to establish features or symptoms of injury or illness); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (discussing the competency of lay evidence in the context of the disease tinnitus).  That is not to say that the Veteran is competent to diagnose sensorineural hearing loss - he is not - rather the Board's finding is limited to his ability to observe a decrease in hearing acuity and its impact on his daily life, observations which do not require any specialized medical training or expertise.  The Veteran is also competent to report the symptom of tinnitus which is by its very nature subjective.

The Board finds the statements of the Veteran to be at least as probative as the VA audiologist's opinion of record.  Resolving all reasonable doubt in favor of the Veteran, the Board finds these statements to be sufficient to establish that the Veteran has had tinnitus from service until the present, and that he experienced a decrease in hearing acuity at least within the one year presumptive period after discharge from service, 38 C.F.R. § 3.307(a)(3), and that there was a continuity of symptomatology after discharge from service without evidence of a clearly attributable intercurrent cause, 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

The Veteran's claim of service connection for bilateral hearing loss is reopened; service connection for bilateral hearing loss is granted.

The Veteran's claim of service connection for tinnitus is reopened; service connection for tinnitus is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


